973 So.2d 613 (2008)
Israel LAKE, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-1762.
District Court of Appeal of Florida, Third District.
January 23, 2008.
Bennett H. Brummer, Public Defender, and Manuel Alvarez, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Ansley B. Peacock, Assistant Attorney General, for appellee.
Before SHEPHERD, SUAREZ and LAGOA, JJ.
PER CURIAM.
This is a direct appeal by the defendant, Israel Lake, of his conviction on charges of armed robbery with a firearm, armed burglary, and impersonating a police officer during the commission of a felony. The point raised in this direct appeal is a claim for ineffective assistance of counsel. We affirm the conviction without prejudice to *614 Lake's ability to raise this point in a subsequently filed motion made pursuant to Florida Rule of Criminal Procedure 3.850.